Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 2011/0257712A1 hereinafter Wells) in view of Llyod et al. (WO8908423A, hereinafter Llyod).
Regarding claim 1, Wells discloses: A method comprising: emitting infrared light (40, fig. 5) on an eyelid (42, fig. 5) of a user; detecting a reflected portion of the infrared light (44, fig. 5) at each of a plurality of infrared sensors (38, fig. 5); analyzing a pattern of signals generated by the plurality of infrared sensors in response to the reflected portion of the infrared light; identifying a sleep event corresponding to the pattern of signals; detecting an insufficient amount of rapid eye movement (REM) sleep; and generating an alert identifying the detection of the insufficient amount of REM sleep (figs. 1-8; paragraphs: 0037-0038; 0042; 0044; 0051-0055; 0058-0059).
Regarding claim 19, Wells discloses: A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer (figs. 4, 7) to perform the method of: emitting infrared light (40, fig. 5) on an eyelid of a user (42, fig. 5); detecting a reflected portion of the infrared light at each of a plurality of infrared sensors (38, fig. 5); analyzing a pattern of signals generated by the plurality of infrared sensors in response to the reflected portion of the infrared light; identifying a sleep event corresponding to the pattern of signals; detecting an insufficient amount of rapid eye movement (REM) sleep; and generating an alert identifying the detection of the insufficient amount of REM sleep (figs. 1-8; paragraphs: 0037-0038; 0042; 0044; 0051-0055; 0058-0059).
Wells differs from claims 1, 20 in that he does not specifically disclose underlined limitations such as generating an alert identifying the detection of the insufficient amount of REM sleep.
However Lloyd discloses: generating an alert (reads on indication)  identifying the detection of the insufficient amount of REM sleep (page 2, line 33 – page 3, line 36 and fig. 6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: generating an alert identifying the detection of the insufficient amount of REM sleep as this arrangement would facilitate to indicate state of the sleep of the user as taught by Lloyd.
Regarding claims 2, 20, Wells further discloses: wherein the sleep event is a detection of a rapid eye movement of the user during sleep (paragraphs: 0037-0038).
Regarding claim 3, Wells further discloses: wherein the identification of the sleep event further comprises detecting a body temperature of the user (paragraphs: 0048-0049)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Llyod as applied to claim 1 above, and further in view of  Lovett et al. (US 2005/0043652A1, hereinafter Lovett).
The combination differs from claim 4 in that it does not specifically disclose: wherein the identification of the sleep event further comprises detecting muscle movement of the user.
However, Lovett discloses: wherein the identification of the sleep event further comprises detecting muscle movement of the user (paragraph: 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combination to provide for the following: wherein the identification of the sleep event further comprises detecting muscle movement of the user as this arrangement would provide well-known means for providing sleep event as taught by Lovett
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Llyod as applied to claim 1 above, and further in view of Bhushan et al. (US 2022/0022809A1, filed 12-19-19, hereinafter Bhushan).
The combination differs from claim 5 in that it dies not specifically disclose: wherein the identification of the sleep event further comprises measuring an electrical resistance of skin of the user.
However, Bhushan discloses: wherein the identification of the sleep event further comprises measuring an electrical resistance of skin of the user (paragraph: 0062).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combination to provide for the following:  wherein the identification of the sleep event further comprises measuring an electrical resistance of skin of the user as this arrangement would facilitate identification of sleep event as taught by Bhushan.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wells in view of Llyod as applied to claim 1 above, and further in view of Tyler et al. (US 2017/0368297A1, hereinafter Tyler; 0123).
The combination differs from claim 6 in that it does not specifically disclose: wherein the identification of the sleep event further comprises detecting one or more measurements of an accelerometer.
However, Tyler discloses: wherein the identification of the sleep event further comprises detecting one or more measurements of an accelerometer (paragraph: 0123).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combination to provide for the following:  wherein the identification of the sleep event further comprises detecting one or more measurements of an accelerometer as this arrangement would facilitate detection of sleep event as taught by Tyler.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Llyod as applied to claim 1 above, and further in view of Hayes et al. (US 2016/0022218A1 hereinafter Hayes).
The combination differs from claim 7 in that it does not specifically disclose: wherein the identification of the sleep event further comprises detecting one or more measurements of an ultrasonic proximity sensor.
However, Hayes discloses: wherein the identification of the sleep event further comprises detecting one or more measurements of an ultrasonic proximity sensor (paragraphs: 201; 0204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the combination to provide for the following: wherein the identification of the sleep event further comprises detecting one or more measurements of an ultrasonic proximity sensor as this arrangement would facilitate detection sleep event as taught by Hayes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al. (US 2011/0257712A1, hereinafter Wells) 
Regarding claim 8, Wells discloses: A sleeping mask (fig. 1; paragraph: 0055) comprising: a signal processor (paragraph: 0034) for processing sensor data (32a, fig. 5); an infrared light source (18, fig. 4) coupled to the signal processor and configured to emit infrared light (40, fig. 5) toward an eyelid of a user (44, fig. 5); and an array of infrared sensors coupled to the signal processor (34, fig. 1) and configured to receive infrared light reflected (44, fig. 5) from the eyelid of the user (figs. 1-8; paragraphs: 0037-0038; 0041-0042; 0051-0055; 0058-0059).
Regarding claim 9, 18, Wells further discloses: a plurality of electroencephalogram (EEG) sensors configured to measure brain waves of the user (paragraph: 0050), further comprising an ultrasonic proximity sensor (32a, fig. 5) to measure a distance to an object (paragraph: 0053).
Regarding claim 14, Wells further teaches: wherein the signal processor is configured to aggregate and summarize the sensor data (paragraphs: 0053-0054).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Lovett et al. (US 2005/0043652A1, hereinafter Lovett).
Wells differs from claim 10 in that he does not specifically disclose: further comprising: a piezoelectric sensor film configured to detect muscle movement of the user.
However, Lovett discloses: further comprising: a piezoelectric sensor film configured to detect muscle movement of the user (paragraph: 0031).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: a piezoelectric sensor film configured to detect muscle movement of the user as this arrangement would facilitate detecting muscle movement as taught by Lovett.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Coleman (US 2020/0129132A1).
Wells differs from claim 11 in that he does not specifically disclose: further comprising: a capacitive sensor configured to detect muscle movement of the user.
However, Coleman discloses: further comprising: a capacitive sensor configured to detect muscle movement of the user (claim 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: a capacitive sensor configured to detect muscle movement of the user as this arrangement would provide another well-known means for detecting muscle movement.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Baarman et al. (US 2014/0169400A1, hereinafter Baarman).
Wells differs from claim 12 in that he does not specifically disclose: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user.
However Baarman discloses: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user (fig. 4; paragraphs: 0017; 0040).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: further comprising: a multi-point temperature sensor configured to measure a body temperature of the user  in order to facilitate to obtain multipoint temperature of the body as taught by Baarman.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Lee et al. (US 2020/0268263A1, hereinafter Lee)
Wells differs fro claim 13 in that he does not specifically disclose: further comprising: a skin response sensor configured to measure a skin resistance of the user.
However, Lee discloses: further comprising: a skin response sensor configured to measure a skin resistance of the user (paragraph: 0083).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: a skin response sensor configured to measure a skin resistance of the user in order to facilitate measurement of skin resistance as taught by Lee.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Genereux et al. (US 2013/0184516A1, hereinafter Genereux).
Wells differs from claim 15 in that although he discloses: signal processor, the infrared light source and the array of infrared sensors as shown in figs. 4-5, he does not specifically disclose circuit board to include these.
However,  Genereux discloses circuit board in a sleep mask to include electronic components (fig. 4; paragraphs: 0035-0036).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following:  circuit board to incorporate desired electronic components in order to provide a compact place to include these components as taught by Genereux.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Genereux as applied to claim 15 above, and further in view of Fernandes et al. (US 2019/0224445A1, hereinafter Fernandes).
The combination differs from claim 16 in that it does not specifically disclose: wherein the circuit board is a flexible circuit board.
However, Frenandes discloses: wherein the circuit board is a flexible circuit board (paragraphs: 0008-0009).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the circuit board is a flexible circuit board as this arrangement would provide another well-known means for installing electronic components as taught by Fernandes.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Tyler et al. (US 2017/0368297A1, hereinafter Tyler).
  Wells differs from claim 17 in that he does not specifically disclose: further comprising an accelerometer to obtain one or more measurements of acceleration.
However, Tyler discloses: further comprising an accelerometer to obtain one or more measurements of acceleration (paragraph: 0123).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wells’ system to provide for the following: further comprising an accelerometer to obtain one or more measurements of acceleration in order to facilitate measurement of acceleration as taught by Tyler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651